 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   PATRICK A. ROSE
 4 Assistant United States Attorney
   Nevada Bar No. 5109
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   patrick.rose@usdoj.gov
 7 Attorneys for the United States

 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10

11   KAYSEE NITTA,                                    2:17-cv-01137-GMN-CWH

12                 Plaintiff,
                                                      Stipulation and Order to Stay Damages
13          v.                                        Discovery, Pending Ruling on Motion
     UNITED STATES OF AMERICA,                        for Summary Judgment
14

15                 Defendant.

16

17          For the reasons stated below, the parties, through undersigned counsel, respectfully

18 request and stipulate to a stay of damages discovery, pending resolution of the United

19 States’ Motion to Dismiss or, in the alternative, Summary Judgment (ECF No. 32, filed

20 12/17/18) (“MSJ”).

21          A district court has inherent power to control its docket and stay cases. See Wallace

22 v. U.S.A.A. Life Gen. Agency, Inc., 862 F. Supp.2d 1062, 1068, (D. Nev. 2012); Stern v. United

23 States, 563 F. Supp. 484, 489 (D. Nev. 1983). On June 28, 2019, the Court issued an Order

24 (ECF No. 49), which, among other things, set a 45-day window (which would be August

25 12, 2019) for the United States to conduct damages discovery, along with a deadline of

26 August 16, 2019 for the United States’ expert disclosure. The parties would like to defer

27 allocating time, expenses, and resources, if at all, to such discovery until after the Court

28 issues a ruling on the pending MSJ, which addresses the issue of liability. Additionally,
 1   undersigned defense counsel will be out of the office for travel and attendance at a seminar

 2   in Columbia, South Carolina during July 15-19, 2019, and he has three summary judgment

 3   briefs due in other matters during the month of July 2019. Accordingly, the parties

 4   respectfully request an order providing that the 45-day window for damages discovery will

 5   be stayed until a ruling on the MSJ, and that the United States’ expert disclosure will be

 6   due four days after the close of such discovery window.

 7          This stipulated request is submitted for the reasons explained above, in good faith,

 8   and not for purposes of undue delay.

 9          Respectfully submitted this 1st day of July 2019.

10
      SGRO & ROGER                                  NICHOLAS A. TRUTANICH
11                                                  United States Attorney
12     /s/ Anthony P. Sgro                           /s/ Patrick A. Rose
      ANTHONY P. SGRO                               PATRICK A. ROSE
13    720 S. 7th Street, 3rd Floor                  Assistant United States Attorney
      Las Vegas, Nevada 89101
14    Attorney for Plaintiff                        Attorneys for the United States
15

16

17

18

19                                                IT IS SO ORDERED:

20

21                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
22
                                                          July 5, 2019
23                                                DATED:______________________________

24

25

26

27

28


                                                   2
